Filed 9/9/20




                             CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               FIFTH APPELLATE DISTRICT


 DEPARTMENT OF FAIR EMPLOYMENT
 AND HOUSING,                                                  F078245

          Petitioner,                                (Super. Ct. No. BCV-17-102855)

                 v.
                                                              OPINION
 THE SUPERIOR COURT OF KERN
 COUNTY,

          Respondent;

 CATHY’S CREATIONS, INC., et al.,

          Real Parties in Interest.


        ORIGINAL PROCEEDINGS; in mandate. David R. Lampe, Judge.
        Xavier Becerra, Attorney General, Michael L. Newman, Assistant Attorney
General, Satoshi Yanai, Cherokee DM Melton and Katherine Lehe, Deputy Attorneys
General, for Petitioner.
        No appearance for Respondent.
        Freedom of Conscience Defense Fund, Charles S. LiMandri, Paul M. Jonna, and
Jeffrey M. Trissell for Real Parties in Interest.
                                           -ooOoo-
                                     INTRODUCTION
       This writ presents a question whether the trial court improperly construed the
effect of an entry of judgment in an action filed by the Department of Fair Employment
and Housing (DFEH) under Government Code section 12974.1
       Section 12974 permits the DFEH, during the course of its investigation of an
administrative complaint, to seek a limited court order for provisional relief only, much
like the provisional relief that may be sought under Code of Civil Procedure section 527.
Indeed, any order for provisional relief granted under section 12974 is to be “issued in
accordance with Section 527 of the Code of Civil Procedure.” (§ 12974.) To determine
whether such provisional relief should issue, courts consider the likelihood the plaintiff
will prevail on the merits at trial, and the comparative interim harm the parties are likely
to suffer if the relief is either denied or granted. (IT Corp. v. County of Imperial (1983)
35 Cal. 3d 63, 69–70.) The provisional relief granted under section 12974 is of limited
duration, lasting only until final disposition of the administrative complaint. After
completing its investigation of the complaint, the DFEH may elect to file suit under
section 12965 for permanent relief on the claims stemming from the administrative
complaint.
       In this case, the underlying section 12974 civil action was initiated by the DFEH
in December 2017 by a petition seeking provisional relief to temporarily enjoin Tastries
and Catharine Miller from refusing to sell wedding cakes to same-sex couples.2 The
petition for relief was based on an administrative complaint filed with the DFEH by
Eileen and Mireya Rodriquez-Del Rio, who alleged Tastries had refused to sell them a
wedding cake based on their sexual orientation. Tastries maintained it could not be


1      All further statutory references are to the Government Code, unless otherwise indicated.
2       Catharine Miller owns and operates Tastries through a company called Cathy’s Creations,
Inc. (collectively referred to as Tastries).


                                               2.
compelled to create and design custom wedding cakes for same-sex weddings under
California’s public accommodation law, the Unruh Civil Rights Act,3 because compelling
such conduct would violate both the free exercise clause and the free speech clause of the
First Amendment.
       Tastries opposed the DFEH’s requests for a temporary restraining order and a
preliminary injunction, and both forms of provisional relief were denied by the court. By
order in February 2018, the court denied the DFEH’s preliminary injunction request
based upon Tastries’s purported UCRA violation, finding Catharine Miller had an
absolute right to refuse to create and design wedding cakes for same-sex couples, which
violated her sincerely held religious beliefs.
       Thereafter, the DFEH agreed to entry of judgment in the section 12974 action.
When the DFEH continued its investigation of the administrative complaint following the
court’s denial of provisional relief and its entry of judgment, Tastries filed a motion to
enforce the judgment arguing the DFEH was precluded from continuing its investigation
as the UCRA claim had been finally adjudicated, and judgment had been entered. The
court agreed and, in September 2018, ordered that any further investigation by the DFEH
be tailored “to the ascertainment and discovery of facts reasonably and rationally
calculated to serve as the basis for an argument for modification of the judgment.” The
trial court also ordered that if the DFEH’s investigation caused it to believe further
enforcement was necessary, “then any such further proceeding should be brought before
this court in the nature of action or petition for modification of the court’s original
judgment.”
       The DFEH then filed a petition with this court seeking the issuance of a writ of
mandate directing the superior court to set aside and vacate its September 2018 order and
enter a new and different order denying in full Tastries’s motion to enforce the judgment.

3      Civil Code section 51 (UCRA).


                                                 3.
The DFEH asserts the trial court’s order violated the separation of powers doctrine by
proscribing the scope of the DFEH’s statutorily required investigation of the
administrative complaint, and improperly precluded the DFEH from filing a
section 12965 civil action if the DFEH determined it necessary. The DFEH contends the
trial court’s view of its preliminary injunction order and the nature of the section 12974
action were erroneous, and the judgment in that action cannot preclude the DFEH from
performing its statutory duties.
       We agree with the DFEH, and its writ petition shall be granted. In considering the
effect of its judgment, the trial court improperly construed its decision on the preliminary
injunction request to be a final adjudication of the merits of the underlying administrative
complaint. The court had neither jurisdiction under section 12974 nor any inherent
authority to undertake a merits-based final determination of the issues in the context of
deciding a preliminary injunction request. By erroneously construing its preliminary
injunction order as a final adjudication of the merits, the trial court violated the separation
of powers doctrine in limiting the scope of the DFEH’s investigation and barring the
DFEH from filing suit under section 12965.
       Our decision to grant the DFEH’s writ petition is focused narrowly on procedural
grounds. We do not reach the merits of any constitutional question raised in the
section 12974 action, which should have been considered only for the purpose of
deciding whether provisional relief was warranted. Any merits-based determinations of
the ultimate rights of the parties are to be made by the trial court in the first instance in
the section 12965 action that is now pending before it.
                                   FACTUAL SUMMARY
I.     Facts Alleged in the DFEH’s Section 12974 Petition for Provisional Relief
       Eileen and Mireya Rodriguez-Del Rio married in December 2016 and had planned
to exchange public vows and host a traditional wedding reception in October 2017. In
planning for the reception, the couple wished to order a wedding cake. In August 2017,

                                               4.
after unsuccessful tastings at other bakeries, the couple visited Tastries to sample
wedding cakes. They met with a Tastries employee named Rosemary, who provided
them information about Tastries cakes. The couple selected a “simple cake design based
on a cake they saw on display at the bakery, and booked a cake tasting” for the following
week where they planned to complete the order and pay for the cake.
       A week later, the couple arrived at Tastries along with Eileen’s mother, Mireya’s
man of honor and his partner. They greeted Rosemary who apologized to Mireya and
informed her that Rosemary’s boss was taking over their order. Catharine Miller
(Miller), Tastries’s owner, asked them what they were looking for and Eileen explained
they had already provided their details to Rosemary, and they were there for a tasting and
to place an order for their wedding cake. Miller discussed pricing, and told the couple
she would provide their order to a competitor bakery (Gimme Some Sugar) because
Miller did not condone same-sex marriage. Miller explained to them she regularly refers
wedding cake orders for same-sex couples to a competitor baker because she does not
condone same-sex marriage. The couple, and the three others with them, left the bakery.
       In October 2017, the Rodriguez-Del Rio couple filed a complaint with the DFEH
alleging Tastries had violated the UCRA by refusing to provide full and equal services to
the couple based solely on their sexual orientation. The DFEH began an independent
investigation of the complaint and served discovery requests upon Tastries, along with a
copy of the couple’s complaint. Based on its preliminary investigation, which included
interviewing the complainants and a former Tastries employee, and obtaining a statement
from Eileen’s mother, the DFEH asserted Tastries has refused to provide full service to
same-sex couples since at least 2015. In its petition for provisional relief under
section 12974, the DFEH noted it required additional time to complete further discovery,
obtain Tastries’s response to the complaint’s allegations, and conclude its investigation.




                                             5.
II.    Procedural Background
       On December 13, 2017, while the DFEH’s administrative investigation was
proceeding, the DFEH filed a petition for provisional relief in the form of a temporary
restraining order (TRO) and requested the issuance of an order to show cause regarding
the entry of a preliminary injunction under section 12974. The request for a TRO was
heard the next day on December 14, 2017, and was denied due to an insufficient
exigency; but an order to show cause was issued as to why the DFEH’s request for a
preliminary injunction should not be granted.
       On January 10, 2018, Tastries filed a demurrer to the petition, which the DFEH
opposed. Tastries’s demurrer and the DFEH’s request for a preliminary injunction were
heard together on February 2, 2018. Following the hearing, the court overruled Tastries’s
demurrer, denied the DFEH’s request for a preliminary injunction, and ordered Tastries
to file an answer within 20 days. In denying the DFEH’s request for a preliminary
injunction, the court concluded Miller’s refusal to design and create the cake was
protected by the First Amendment’s free speech clause, and the DFEH had failed to
establish the state had a sufficiently compelling countervailing interest to justify the
intrusion into a protected right.
       On February 9, 2018, Tastries filed an anti-SLAPP (strategic lawsuit against
public participation) motion pursuant to Code of Civil Procedure section 425.16, which
the DFEH opposed and argued, in part, the motion was moot because the relief sought in
the DFEH’s petition had already been denied.
       Tastries’s anti-SLAPP motion was heard on April 13, 2018, at which time the trial
court also issued an order to show cause why judgment should not be entered. On May 1,
2018, the court issued a minute order denying Tastries’s anti-SLAPP motion and stated
that it was not fully satisfied with the alternative forms of judgment drafted by the parties.
The court entered its own judgment in favor of Tastries; the notice of entry of that



                                              6.
judgment was served on May 9, 2018. The DFEH did not file a notice of appeal from the
May 1, 2018, judgment.
       Meanwhile, on April 30, 2018, the DFEH appealed the order denying its petition
for a preliminary injunction, but the appeal was abandoned on June 13, 2018. Tastries
filed a motion for attorneys’ fees under Code of Civil Procedure section 1021.5 as the
prevailing party on the DFEH’s preliminary injunction request.
       On July 6, 2018, the court issued an order denying Tastries’s motion for attorneys’
fees, which Tastries appealed. On July 19, 2018, pursuant to section 12963.1, the DFEH
served subpoenas for sworn investigative interviews and production of documents on
several witnesses, including Miller. Tastries refused to produce Miller or the other
witnesses under its control.
       On July 24, 2018, Tastries filed a motion to enforce the judgment, seeking an
order that the DFEH cease its administrative investigation into whether Tastries violated
the UCRA during the encounters with the Rodriguez-Del Rio couple on August 26, 2017.
Tastries argued that because the DEFH had failed to appeal the order denying the
application for preliminary injunction, res judicata and/or collateral estoppel barred the
DFEH from completing its investigation or initiating a new civil action under
section 12965.
       On September 13, 2018, the court granted the motion in part. The court
determined it had continuing equitable jurisdiction to enforce its decree and to ensure that
the rights of the parties were maintained according to the court’s judgment. The court
further reasoned that because it had issued a final, merits-based decision and judgment on
the preliminary injunction request, any further action by the DFEH would be limited and
subject to the court’s continuing jurisdiction. The court concluded the scope of the
DFEH’s continuing investigation must be tailored to the ascertainment of facts meant to
support a motion to modify the judgment, and the court barred the DFEH from filing an
action for permanent relief under section 12965.

                                             7.
       On October 16, 2018, the DFEH filed with our court a petition for writ of
mandate. The DFEH asserts the trial court’s September 13, 2018, order purported to
limit the DFEH’s statutory authority to execute its mandate to investigate and prosecute
discriminatory practices that violate the Fair Employment and Housing Act (FEHA) was
in excess of its jurisdiction, violates the separation of powers doctrine, and contravenes
FEHA’s clear and remedial purposes. The DFEH sought an immediate stay of the
enforcement of the September 13, 2018, order pending the final disposition of the
DFEH’s writ petition.
       On October 17, 2018, another panel of this court ordered a stay of the trial court’s
September 13, 2018, order pending resolution of the DFEH’s writ petition. We later
issued an order to show cause why the DFEH’s writ petition should not be granted and
ordered Tastries to file a return brief and the DFEH to file a reply brief responding to
Tastries’s return.
       After we stayed enforcement of the trial court’s September 2018 order, the DFEH
filed a new action in Kern Superior Court, case No. BCV-18-102633, against Tastries
under section 12965 for violation of the UCRA in refusing to sell the Rodriquez-Del Rio
couple a wedding cake in August 2017. An amended complaint was filed by the DFEH
in that action in November 2018, and Tastries filed an anti-SLAPP motion to strike the
amended complaint, which the trial court denied.
       During the briefing of this writ, Tastries filed a motion that we take additional
evidence in consideration of the DFEH’s writ petition pursuant to Code of Civil
Procedure section 909, which the DFEH opposes. Tastries seeks admission of documents
filed in the second action, including (1) the first amended complaint; (2) Tastries’s anti-
SLAPP motion and supporting papers; (3) the DFEH’s opposition to the anti-SLAPP
motion to strike, along with supporting papers; and (4) Tastries’s reply brief and
supporting documents, including evidentiary objections. Tastries endeavors to establish



                                             8.
that the DFEH’s briefing in the second action “establishes conclusively that its continued
investigation has revealed no new evidence which should change the legal result here.”
       The DFEH requests we take judicial notice of the existence of the trial court’s
order denying Tastries’s anti-SLAPP motion filed in the second action. Tastries asserts
the parties’ papers regarding the anti-SLAPP motion in the second action establish the
second action is not based on new or different facts that will make any difference to the
trial court’s original constitutional free-speech analysis. Tastries argues the anti-SLAPP
briefing in the second action demonstrates the alleged factual disputes on which the
DFEH relies to argue the trial court improperly entered its original judgment in the first
action are not actually relevant factual disputes; and the DFEH is seeking to relitigate the
merits of the trial court’s original legal conclusions.
       The DFEH opposes Tastries’s motion to take additional evidence asserting it is
tantamount to asking this court to make factual determinations regarding whether there
are relevant and material factual disputes that could result in a different outcome on the
trial court’s constitutional free-speech analysis in rejecting the DFEH’s request for a
preliminary injunction. The DFEH maintains it is for the jury in the second action to
decide the facts.
       The DFEH’s request for judicial notice is unopposed, and the trial court’s order is
subject to judicial notice under Evidence Code sections 452, subdivision (d), and 459.
We grant the DFEH’s request as to the existence of the trial court’s March 2019 order on
Tastries’s anti-SLAPP motion to strike as well as the words contained in that document,
but not the truth of any disputed or disputable facts therein. We consider Tastries’s
motion to take additional evidence in context below.




                                              9.
                                       DISCUSSION
I.     Legal Framework
       A.     Antidiscrimination Provisions Enforced Under the FEHA
       The UCRA guarantees every person in California “full and equal” access to “all
business establishments of every kind whatsoever[]” and imposes a duty on business
establishments to serve all persons without arbitrary discrimination. (Civ. Code, § 51,
subd. (b).) The UCRA declares that all persons within the state are free and equal and,
regardless of their sex, race, color, religion, ancestry, national origin, disability, medical
condition, genetic information, marital status, sexual orientation, citizenship, primary
language, or immigration status, they are entitled to the full and equal accommodations,
advantages, facilities, privileges, or services in all business establishments of every kind
whatsoever. (Ibid.)
       The FEHA is a comprehensive statutory scheme designed to combat
discrimination and is intended to “protect and safeguard the right and opportunity of all
persons” to be free from discrimination. (Brown v. Superior Court (1984) 37 Cal. 3d 477,
485.) The FEHA’s remedial scheme is carried out in part by the DFEH, which is vested
with authority to enforce state civil rights laws as “an exercise of the police power of the
state for the protection of the welfare, health, and peace of the people of this state.”
(§ 12920.)
       The UCRA is expressly incorporated into the FEHA through section 12948, which
provides that “[i]t is an unlawful practice under” the FEHA “for a person to deny or to
aid, incite, or conspire in the denial of the rights created by” the UCRA. Section 12930,
subdivision (f)(2), authorizes the DFEH to “receive, investigate, conciliate, mediate and
prosecute complaints alleging a violation of” the UCRA. Thus, any individual aggrieved
by an alleged unlawful practice under the UCRA may institute a lawsuit against the
alleged wrongdoer, or the aggrieved individual may file a verified complaint with the
DFEH pursuant to section 12948. (Civ. Code, § 52, subd. (f).)

                                              10.
       When a complaint has been filed with the DFEH alleging facts sufficient to state a
violation of the UCRA, the DFEH is required to “make prompt investigation” (§ 12963),
and to gather all relevant evidence necessary to determine whether an unlawful practice
has occurred (Cal. Code Regs., tit. 2, § 10026, subd. (d)). Within the scope of its
administrative investigation, the DFEH may issues subpoenas for records or for the
appearance and testimony of individuals at a deposition. (§ 12963.1.) FEHA vests
jurisdiction with the superior courts to compel compliance with the DFEH’s investigative
efforts upon petition by the DFEH. (§ 12963.5.)
       During its preliminary investigation, if the DFEH concludes that “prompt judicial
action is necessary,” the director or authorized representative “may bring a civil action
for appropriate temporary or preliminary relief pending final disposition of such
complaint.” (§ 12974.) Any temporary restraining order or other order granting
preliminary or temporary relief is to be issued in accordance with Code of Civil
Procedure section 527, and may be brought in any county in which actions may be
brought under subdivision (b) of section 12965. (§ 12974.)
       If the DFEH determines the administrative complaint is valid, the DFEH is
mandated to “immediately endeavor to eliminate the unlawful employment practice
complained of by conference, conciliation, and persuasion.” (§ 12963.7, subd. (a).) If
alternative dispute resolution methods fail, “or in advance thereof if circumstances
warrant,” the DFEH’s director may, in the director’s discretion, “bring a civil action in
the name of the [DFEH] on behalf of the person claiming to be aggrieved.” (§ 12965,
subd. (a).)
       Section 12965 contains a mandatory dispute resolution requirement: prior to
bringing a civil action under this section, the DFEH “shall require all parties to
participate in mandatory dispute resolution in [the DFEH’s] internal dispute resolution
division … in an effort to resolve the dispute without litigation.” (Ibid.; see Cal. Code



                                             11.
Regs., tit. 2, § 10031, subd. (b) [civil action after complete investigation may only be
filed if department has required mandatory dispute resolution].)
       If an action is filed under section 12965, it is to be brought in any county in which
the unlawful employment practices are maintained and administered, or in the county in
which the person claiming to be aggrieved would have had access to public
accommodation but for the alleged unlawful practice. (Ibid.) The action under
section 12965 generally must be filed within one year after the filing of the administrative
complaint. (§ 12965, subd. (a).)4 Wide relief is available under section 12965 and may
include any relief available to a private plaintiff or to a class. (§ 12965, subds. (a), (c).)
The DFEH acts as a public prosecutor when it pursues civil litigation under the FEHA
(State Personnel Bd. v. Fair Employment & Housing Com. (1985) 39 Cal. 3d 422, 444),
and it may seek remedies to “‘vindicate’ what it considers to be in ‘the public interest in
preventing … discrimination’” (Dep’t of Fair Employment & Hous, v. Law Sch.
Admission Council, Inc. (2013) 941 F. Supp. 2d 1159, 1172).
       B.      History and Overview of Section 12974
       The DFEH is authorized to file suit to eliminate unlawful practices under the
FEHA “in the name of the department on behalf of the person claiming to be aggrieved”
under section 12965, subdivision (a).5 There are two conditions precedent to filing a civil
action under section 12965: (1) the DFEH must investigate the administrative complaint
(§ 12963) and (2) the DFEH “shall require all parties to participate in mandatory dispute
resolution in the department’s internal dispute resolution division free of charge to the
parties in an effort to resolve the dispute without litigation[]” (§ 12965, subd. (a)).


4       There are circumstances that may toll the time period in which to file a civil action under
section 12965, such as where an action for compliance with administrative discovery requests
was filed. (§ 12963.5, subd. (f).)
5      Actions may be filed by the DFEH on behalf and as representative of a group or class
under section 12961. (§ 12965, subd. (a).)


                                                12.
         Section 12974, on the other hand, provides that “[w]henever a[n administrative]
complaint is filed with the department and the department concludes on the basis of a
preliminary investigation that prompt judicial action is necessary to carry out the purpose
of this part, the director or his authorized representative may bring a civil action for
appropriate temporary or preliminary relief pending final disposition of such complaint.”
By its plain terms, section 12974 is expressly limited to an award of temporary or
preliminary relief; it may be instituted on a preliminary investigation—not necessarily a
completed one—and there is no mention of prior dispute resolution.
         A better understanding of section 12974 may be gleaned from the context in which
it was originally enacted. In 1980, the Legislature combined the Fair Employment
Practice Act (Lab. Code, former § 1410 et seq.; Stats. 1980, ch. 992, § 11, p. 3166) and
the Rumford Fair Housing Act (Health & Saf. Code, former § 35700 et seq; Stats. 1980,
ch. 992, § 8, p. 3166.), and the two were recodified as the FEHA (Stats. 1980, ch. 992,
§ 4, p. 3140 et seq.). The FEHA created two administrative bodies: the DFEH (id.,
p. 3140), whose function it was to investigate, conciliate, and seek redress of claimed
discrimination (id., p. 3145), and the Fair Employment and Housing Commission
(FEHC), which performed adjudicatory and rulemaking functions (id., pp. 3141, 3147–
3148).
         Under the statutory scheme, an aggrieved person could file a complaint with the
DFEH (Stats. 1980, ch. 992, § 4, p. 3155), which the DFEH was to promptly investigate
(id., p. 3156). If the DFEH deemed the complaint valid, it was to seek to resolve the
matter, in confidence, by conference, conciliation, and persuasion (ibid.). If that failed,
or circumstances rendered those resolution attempts inappropriate, the DFEH was
permitted to issue an accusation against the alleged wrongdoer to be heard and decided
by the FEHC (id., pp. 3156–3158). The DFEH was to act as prosecutor on the accusation
and argue the complainant’s case before the FEHC. (Id., pp. 3157–3158); Dyna-Med,
Inc. v. Fair Employment & Housing Com. (1987) 43 Cal. 3d 1379, 1383–1384.) The

                                             13.
FEHC was then to decide the matter and issue written findings after hearing proceedings
conducted pursuant to former part 1, title 2, division 3, section 12970, subdivision (a) of
the Government Code. (Stats. 1980, ch. 992, § 4, p. 3158.)
       In the alternative to issuing an accusation and prosecuting the administrative
complaint before the FEHC, the DFEH could elect to issue a notice to the complainants
of the right to file a civil suit on their own. (Stats. 1980, ch. 992, § 4, p. 3157.) The
DFEH itself was not authorized to initiate a civil action for any permanent relief on
behalf of any complainant to redress unlawful conduct. The DFEH was granted
authority, however, to seek court orders during the pendency of the administrative
proceedings to aid in its investigations, enforce settlements, and carry out the purposes of
the FEHA. Section 12974, also originally enacted in 1980, was one of these provisions.
       Section 12974 provided the DFEH with the power to bring a “civil action for
appropriate temporary or preliminary relief pending final disposition” of the complaint
filed with the DFEH. (Stats. 1980, ch. 992, § 4, p. 3159.) This permitted the DFEH to
seek a judicial temporary or preliminary injunction order for the pendency of the
administrative complaint and its adjudication by the FEHC. In practical terms,
section 12974 was created as a procedural vehicle to obtain a judicial order it deemed
necessary to carry out the purposes of the FEHA during the pendency of the DFEH’s
investigation and the FEHC’s administrative adjudication, which was provisional relief
the FEHC itself did not have the power to order.6


6       Also in 1980, a similar housing provision was codified at former section 12983. (Stats.
1980, ch. 992, § 4, p. 3161.) It allowed the DFEH, upon determining that probable cause existed
for believing the allegations in an administrative complaint were true and constituted a violation
of the FEHA, to bring “an action” in superior court to enjoin the owner of the property from
taking further action until the department had completed its investigation and made its
determination. (Stats. 1980, ch. 992, § 4, p. 3161.) As with section 12974, section 12983 was
amended in 2012 to add only a unilateral attorneys’ fees and costs provision when the DFEH is
the prevailing parties for the purpose of granting provisional relief under this section. (See Stats.
2012, ch. 46, § 53.)


                                                 14.
       In 2012, the Legislature significantly amended the FEHA and ended the FEHC’s
administrative adjudication of complaints. (Stats. 2012, ch. 46, § 53.) In lieu of
administrative adjudication, the FEHA’s amended provisions allowed the DFEH to file a
civil action on behalf of the complainant under section 12965, on behalf of a group or
class under section 12961, or to issue a right-to-sue notice (§ 12965, subd. (b)). The 2012
amendments to the FEHA left section 12974 intact, amending the section only to add a
unilateral attorneys’ fee provision in favor of the DFEH where a temporary or
preliminary injunction sought under section 12974 was granted by a court. (§ 12974; see
Stats. 2012, ch. 46, § 53.)
II.    The Judgment May Not be Enforced As Ordered
       A.     The DFEH’s Assent to Entry of Judgment Has No Estoppel Effect
              1.     Parties’ Arguments
       After the trial court denied the DFEH’s request for a preliminary injunction, it
issued an order to show cause as to why judgment should not be entered, and set a
hearing. The DFEH did not file a brief, but agreed that judgment should be entered. The
parties could not agree on the form of judgment, so they each filed proposed judgments.
The court rejected both proposed orders and issued its own order of judgment.
       Tastries argues that by silently acquiescing to the entry of judgment, the DFEH
implicitly agreed that the dispositive issue of constitutional law—Tastries’s affirmative
defense—had been adjudicated. As the DFEH abandoned its appeal of the preliminary
injunction order, it lost any ability to change the entry of the judgment. According to
Tastries, it was only in response to the motion to enforce the judgment that the DFEH
raised any of the arguments asserted in its writ petition. Tastries maintains this was
simply too late: the DFEH should have raised its objections to the judgment at the time
entry of judgment was expressly contemplated by the court and the parties.
       The DFEH contends it has always made clear its position that a section 12974
action is not a means to adjudicate the merits of claims stemming from the administrative

                                            15.
complaint, but it was not until the court issued its September 2018 order on the motion to
enforce the judgment that the court attempted to limit the DFEH’s statutory authority to
investigate and prosecute alleged discriminatory practices under section 12965.
According to the DFEH, the court had never before indicated it would restrict the
DFEH’s administrative investigation or limit the DFEH to filing an action or petition for
modification, instead of allowing a civil action under section 12965.
       Tastries filed a sur-reply brief disputing that the trial court gave no indication it
considered the matter finally decided at the preliminary injunction stage.7 Tastries points
to the case management conference hearing held in March 2018 where the trial court
warned the DFEH it was unsure what the res judicata effect of its order would be, at least
as to certain aspects of its decision.
              2.      Background
       From the outset, the parties disputed the character of the civil action brought by
the DFEH under section 12974. At the initial hearing on the DFEH’s request for a
temporary restraining order, Tastries argued there was no complaint filed on which the
request for any type of temporary relief could rest—section 12974 authorizes a “civil
action,” and a civil action necessitates a complaint. The trial court observed the DFEH’s
petition seemed to be the functional equivalent of a complaint, and ordered that it be
served with a summons to ensure jurisdiction had been properly conferred on the court.
       Subsequently, Tastries filed a demurrer to the petition arguing there was no
statutory basis for the petition; because section 12974 authorizes a “civil action,” it must
be initiated by a complaint. If the petition were deemed a complaint, Tastries argued it
was fatally uncertain. The DFEH argued a civil action seeking provisional relief did not
need to be initiated by a complaint, and the petition was unambiguous about the nature of
the unlawful conduct alleged in the underlying administrative complaint. In its reply

7      Tastries’s motion to file an informal sur-reply brief is granted.


                                                16.
brief, Tastries noted that the DFEH would “run afoul of the successive civil actions
prohibition by asking this Court to adjudicate an adversarial dispute over a temporary
injunction and then, later, filing another civil action asking another Court to adjudicate an
adversarial dispute over a permanent injunction…. If the DFEH wants to adversarially
prosecute [Tastries], it must let this Court govern that prosecution, and it gets only one
civil action.”
       At the February 2018 hearing on Tastries’s demurrer and the DFEH’s request for a
preliminary injunction, the DFEH’s counsel argued that section 12974 allows the DFEH
“to file an action, which can be initiated by a petition only for temporary relief by way of
injunction pending the final disposition of the administrative complaint.” The DFEH’s
counsel further argued that the DFEH was presented with difficulty in considering the
section 12974 petition a civil complaint equivalent to an action under section 12965
because the DFEH was only in the preliminary investigation stages. Counsel argued a
suit under section 12965 requires mediation before it could be filed, and so if
section 12974 were considered a civil action on the underlying discrimination claim, then
there was a question whether the DFEH could dispense with the mandatory mediation
requirement.
       Following the hearing, the demurrer was overruled and the motion for a
preliminary injunction was denied; the DFEH was instructed to file a proposed order on
the denial of its preliminary injunction request. The DFEH submitted a proposed order,
but the trial court struck the following proposed language: “The DFEH brought this civil
action pursuant to … section 12974, which authorizes ‘a civil action for appropriate
temporary or preliminary relief pending a final disposition of [a] complaint [filed with the
DFEH.]’ Because this Order denies the DFEH temporary or preliminary relief pending
the DFEH’s final disposition of the underlying administrative complaint, no relief
remains available to the DFEH in this … section 12974 action.”



                                             17.
      At a March 2018 case management conference, the parties discussed the language
stricken from the DFEH’s proposed order. The court explained the following:

              “I was aware of the issue, so to speak, when the order was presented
      to me, the DFEH and the State taking the position that the case was
      essentially over and the defendant objecting to that. I signed the order and
      struck the language proposed by the State. I did that simply because I
      believed that the issue that was being presented to me was not—I had not
      adjudicated it. In other words, it was not an issue that had been in my mind
      or in the Court’s mind in rendering its ruling; and, therefore, I took no
      action with respect to it. That was essentially without prejudice.

              “But I thought it worthwhile to hold a case management conference
      because of the State’s position and also because I think we all recognize
      that it’s a somewhat unusual action, based as it is on a provision of the
      Government Code, the State having taken the position that since the
      statute—since the object of the statute is provisional relief, since
      provisional relief was denied, that the case is over; but it is an action, and
      my—I want to be very clear on what I’m saying here.

              “I have not—I have an open mind on all this, but I think you should
      be aware of the Court’s state of mind as to why I struck the language. If the
      action—if essentially the plenary—the plenary trial is for provisional relief,
      then it seems to me that perhaps the trial has been had, in which case I
      suppose the disposition would be judgment for the defendant, but then the
      defendant may have certain rights here that arise by virtue of the action.”
      The DFEH’s counsel indicated to the trial court that,

      “[I]t sounds like you understand our position, [Y]our Honor, and it’s just
      the language of the statute says what it is. It’s temporary or preliminary
      relief pending final disposition of the administrative complaint. You’ve
      denied temporary preliminary relief; so we just feel that this civil action has
      come to an end, and we go back to finish the investigation of the
      administrative complaints, and we’ll make a determination in the future of
      whether or not we’ll file a civil complaint.

            “And at that point, if we did, that would be a traditional civil
      complaint and just go forward how cases do; but at this point there is
      nothing left here to do because there’s nothing—no other remedy for us to
      seek under the statute.”




                                            18.
       The trial court responded that it was not sure what the res judicata effect would be
“if it is a final disposition and if trial has been had and judgment should be rendered in
favor of the defendant .…”
       Tastries’ counsel then argued as follows, in relevant part:

       “What we’re concerned about is in light of the fact that the Court has
       addressed the case on the merits, it really is ripe for a final judgment and
       not for the type of procedural posture that they’re suggesting, that having
       basically lost on the merits, on the constitutional issues, that now they get
       to go back and finish their investigation and decide whether they’re going
       to file yet another complaint against my client and have a second bite at the
       apple.

              “We think the way this case has been presented—and we did think it
       was kind of a rush to judgment. If they didn’t think they had finished their
       investigation, why were they seeking this type of drastic relief, but they did.
       And we had a full airing of the issues, and it resulted in a very detailed
       decision.”
       At the end of the hearing, counsel for the DFEH noted that it “still feel[s] like
we’re in limbo. I mean, I’m not sure procedurally what we need to do to put the issue
before you so we can get kind of finality on this part—this civil action.”
       After an order to show cause why a judgment should not be entered, the parties
filed proposed judgments, but the language proposed highlighted the different view each
took of the nature of the underlying action and the effect of the court’s order denying the
preliminary injunction. Tastries proposed language that judgment be entered because the
DFEH “cannot succeed as a matter of law on a claim for violation of the Unruh Civil
Rights Act, Civil Code section 51.” The DFEH requested entry of a judgment that was
much more limited: “On … the [DFEH’s] … section 12974 civil action: [¶] IT IS
HEREBY ORDERED, ADJUDGED AND DECREED that judgment is entered in favor
of … Cathy’s Creations, Inc. dba Tastries and Catharine Miller, each party to bear its
own costs and attorney’s fees.”




                                             19.
       The court issued a minute order indicating as follows:

               “The parties agree that judgment should be entered in this matter.
       The action was a unique matter brought pursuant to … section 12974.
       While that section provides that the DFEH may bring an ‘action,’ the
       ‘plenary’ relief provided in the ‘action’ is only provisional. This is unlike a
       typical request for preliminary injunction which may proceed to plenary
       trial even upon denial of provisional relief. It therefore appears that
       judgment should be entered. However, the court is not fully satisfied with
       the alternative forms of judgment crafted respectively by each of the
       parties. The court will prepare its own form of judgment.”
       The trial court then entered a judgment that provided, in relevant part:

              “On … the [DFEH’s] civil action:

              “No Statement of Decision having been requested pursuant to Code
       of Civil Procedure section 632, and the matter having been tried in less than
       one day, therefore:

              “IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
       judgment is hereby rendered and to be entered in favor of … Cathy’s
       Creations, Inc., dba Tastries and Catharine Miller, and against … the
       [DFEH] for the reasons stated in the attached Order.

              “IT IS FURTHER ORDERED, ADJUDGED AND DECREED that
       … Cathy’s Creations, Inc. dba Tastries and Catharine Miller are deemed
       the prevailing party for purposes of the fight to recover litigation costs as
       permitted by law.”
              3.     Analysis
       The extensive discussions about the character of the action prior to entry of
judgment indicate that, while both parties believed judgment was appropriate, they had
very different conceptions of the nature of the action the DFEH had filed and the effect of
a judgment on the administrative investigation and any subsequent civil action under
section 12965. Nothing in the preliminary injunction order or the judgment entered
expressly resolved this dispute or precluded the DFEH from completing its investigation
of the underlying complaint or from filing a separate action under section 12965.




                                             20.
       It was not until the trial court determined the effect of the preliminary injunction
order and the judgment thereon in ruling on Tastries’s motion to enforce the judgment
that it became clear the trial court viewed section 12974 as the functional equivalent of a
civil action under section 12965, and that it viewed the preliminary injunction order and
judgment thereon as an adjudication of the merits of the underlying discrimination
allegations.
       In its writ petition, the DFEH is not concerned that judgment was entered in the
section 12974 case—the DFEH agreed to the entry of judgment. The DFEH objects to
how the trial court construed the effect of that judgment in its subsequent ruling on the
motion to enforce the judgment. Until the order on the motion to enforce the judgment,
the DFEH was without indication the trial court would construe the preliminary
injunction order and judgment in the expansive manner it did. Thus, the DFEH’s
agreement to the entry of judgment does not estop it from arguing the trial court
erroneously construed the effect of the judgment in ruling on the motion to enforce the
judgment.
       We turn, therefore, to consider the DFEH’s contention the trial court erroneously
construed the effect of the preliminary injunction order and subsequent entry of judgment
and therefore violated the separation of powers doctrine by improperly limiting the
DFEH from performing its statutorily mandated duties.

       B.      The Preliminary Injunction Order and Judgment Thereon Was Not a
               Final, Merits Adjudication of the Rights of the Parties
       The parties dispute the effect of the preliminary injunction order and the judgment
thereon and whether, in its order on the motion to enforce the judgment, the trial court
properly conscribed the scope of the DFEH’s investigation and its ability to file a civil
action for permanent relief under section 12965. We review the trial court’s legal
conclusions about the effect of its judgment under the de novo standard of review. (Tom
v. City and County of San Francisco (2004) 120 Cal. App. 4th 674, 678–679.) We also


                                             21.
review de novo the trial court’s interpretation of section 12974. (Ghirardo v. Antonioli
(1994) 8 Cal. 4th 791, 800; Union of Medical Marijuana Patients, Inc. v. City of San
Diego (2019) 7 Cal. 5th 1171, 1183.)
       For the reasons discussed below, the preliminary injunction order was not a
merits-based adjudication of the administrative complaint allegations or Tastries’s
defense, nor could it be when the DFEH had not yet concluded its investigation, or had an
opportunity to file a fully pleaded complaint seeking any permanent relief. Added to that,
the constitutional issue the trial court purported to finally decide is a matter of unsettled
law which the United States Supreme Court has noted may turn on factual details, about
which the DFEH had not yet had a full and fair opportunity to plead. (See Masterpiece
Cakeshop, Ltd. v. Colorado Civil Rights Commission (2018) ___ U.S. ___, ___ [138
S. Ct. 1719, 1723] (Masterpiece).) The trial court had neither jurisdiction under
section 12974 nor any inherent authority under these circumstances to finally decide the
rights of the parties in the context of denying a request for a preliminary injunction.
              1.      Background
       In the order on the motion to enforce, the court ruled as follows in relevant part:

                “In its opposition to the current motion, the DFEH refers to its
       [section] 12974 action as a ‘preliminary injunction action’ and that the
       court denied a ‘motion for preliminary injunction.’ As the DFEH envisions
       it, it perceives the adjudication as ‘preliminary,’ and that it is further
       entitled to litigate ‘unsettled constitutional questions at issue,’ and to ‘fully
       litigate them on the merits in a civil action for permanent relief’ under
       section 12965.

              “The court does not view the matter as so limited.

               “The court did not deny a ‘motion for preliminary injunction.’ As
       stated, the court ordered, adjudged, and decreed that judgment was rendered
       and entered in favor of [Tastries] for the reasons stated, that is, that
       [Tastries] held a fundamental constitutional right under the First
       Amendment to engage in the conduct which was the subject matter of the
       complaint. In other words, [Tastries] admitted to the business practice
       complained of which this court recognized would be a discriminatory


                                              22.
       practice under the [UCRA] absent constitutional protection. As such, the
       court’s determination was plenary in nature, based upon the defense at
       issue—a constitutional right.

               “The fact that section 12974 and section 12965 both refer to a ‘civil
       action’ does not necessarily mean that the statutory scheme envisions two
       civil actions, particularly when both would be subject to the same rules of
       venue. A common sense interpretation of these code sections under these
       circumstances is that one civil action is involved, and that section 12974
       authorizes a filing earlier than contemplated by section 12965 where
       ‘prompt judicial action is necessary.’

              “Even if the current action filed by [the] DFEH were to be
       considered a petition for preliminary injunction, it does not mean that the
       court is without authority or jurisdiction to render a plenary decision. Here,
       the parties did not undertake to litigate the matter presented to the court
       solely as a matter for preliminary determination. Instead, both sides
       discussed the constitutionality of [Tastries’s] conduct in a plenary manner.
       When the parties choose to present a constitutional question upon
       uncontroverted facts to the court, the court is empowered to treat the matter
       as a plenary question. (See Eckl v. Davis (1975) 51 Cal. App. 3d 831, 835.)

              “Further, the issue of whether to issue an injunction was ancillary to
       the basic question of law presented. Injunction is not a cause of action—it
       is a remedy. The court undeniably held both subject matter and personal
       jurisdiction. [Tastries] admitted the conduct. The sole question presented
       was a question of law—whether or not [Tastries was] entitled by
       constitutional right to engage in the conduct. For this reason, there was a
       satisfactory showing to submit the cause upon the merits for plenary relief.
       No purpose would be served by further trial to delay determination of the
       fundamental constitutional question.”
       The court acknowledged its judgment was “not a prohibitory injunction against the
DFEH from fulfilling its statutory duties[,]” and that it was “necessarily founded upon the
facts presented.” While the court stated the DFEH could proceed with its investigation,
the court ruled “the scope of the DFEH investigation must be directed at the factual
underpinnings of the court’s judgment, and must be rationally and reasonably related to a
basis for presenting evidence for modification of the court’s judgment.” Further, the
court stated that if the DFEH concluded further enforcement action were necessary under



                                            23.
section 12965, “the DFEH should file the appropriate pleading asserting its claim with
this court.”
       The DFEH argues this order erroneously interpreted section 12974 and improperly
construed the order on the preliminary injunction and judgment thereon as a merits-based
adjudication of the underlying administrative complaint allegations. The DFEH
interprets section 12974 as a statutory tool the department may use as an aid to its
administrative investigations and to carry out the purposes of the FEHA, but that seeking
provisional relief under section 12974 does not place the allegations of the underlying
administrative complaint before the court for a merits-based adjudication. This is so, the
DFEH argues, because the provisional relief under section 12974 is authorized before the
DFEH has completed its investigation and before dispute resolution has been
undertaken—which is required for the DFEH to file a civil action for permanent relief on
behalf of the complainant under section 12965.
       According to Tastries, section 12974 permits the filing of a “civil action,” and a
civil action is initiated by a complaint, not a petition. The DFEH’s petition was deemed
the equivalent of a complaint, and it stated an UCRA claim. The claim was placed before
the court on the DFEH’s request for a preliminary injunction, it presented a pure issue of
law on an undisputed factual record, the court made a merits-based decision that the
claim could not succeed as a matter of law, and the DFEH agreed to the entry of
judgment thereafter.
       Tastries also contends that regardless of how the trial court construed
sections 12974 and 12965, the court was empowered to render a merits-based decision on
the preliminary injunction because it involved a singular issue of law which was decided
without resort to extrinsic or additional evidence as none of the facts were disputed.
Tastries maintains courts always have the power to dismiss an action to save protracted
litigation when the issue is one of law (citing Mast, Foos & Co. v. Stover Mfg. Co. (1900)
177 U.S. 485, 494–495; Camp v. Board of Supervisors (1981) 123 Cal. App. 3d 334, 357

                                            24.
(Camp)); that if a trial court intends a final adjudication of the issues involved, a
preliminary injunction decision will amount to a decision on the merits (Bomberger v.
McKelvey (1950) 35 Cal. 2d 607, 612 (Bomberger); and that other courts confronting
issues similar to those involved here have deemed them ripe for early adjudication (citing
303 Creative LLC v. Elenis (10th Cir. 2018) 746 Fed. Appx. 709, 710).
       The DFEH responds that Tastries overstates the law allowing courts to render
merits-based determinations on motions for preliminary injunctions, and argues the cases
Tastries relies upon are distinguishable or inapplicable. The DFEH maintains it never
stipulated to a merits-based adjudication of the allegations in the administrative
complaint as set forth in the petition—it sought only a provisional remedy. The DFEH
argues it consistently made clear its position that a section 12974 action was one for
provisional relief only, that the administrative investigation was ongoing, and that the
DFEH would determine in the future whether a civil action for permanent relief would be
filed. According to the DFEH, there was no stipulation or other showing that would
allow the superior court to determine the ultimate rights of the parties in response to the
DFEH’s request for a preliminary injunction. The DFEH asserts no preclusive effect
arises from the court’s preliminary injunction order as it was not merits-based or
sufficiently final.

               2.     No Jurisdiction Under Section 12974 to Adjudicate Merits of
                      Potential Claims Arising out of Administrative Complaint
       As already noted, section 12974 states in relevant part that, “[w]henever a
complaint is filed with the department and the department concludes on the basis of a
preliminary investigation that prompt judicial action is necessary to carry out the
purposes of this part, the director or his authorized representative may bring a civil action
for appropriate temporary or preliminary relief pending final disposition of such
complaint. Any temporary restraining order or other order granting preliminary or




                                             25.
temporary relief shall be issued in accordance with Section 527 of the Code of Civil
Procedure….”
        In construing a statute, the task of the court is to determine and give effect to the
Legislature’s intent. (Wells Fargo Bank v. Superior Court (1991) 53 Cal. 3d 1082, 1095.)
Courts look first to the words of the statute, giving the language its usual, ordinary
meaning (Quintano v. Mercury Casualty Co. (1995) 11 Cal. 4th 1049, 1055), and
construing the words in context “in light of the nature and obvious purpose of the statute
where they appear[]” (Decker v. City of Imperial Beach (1989) 209 Cal. App. 3d 349,
354). Potentially conflicting statutes must be harmonized whenever possible.
(Broughton v. Cigna Healthplans (1999) 21 Cal. 4th 1066, 1086.)
        “If there is no ambiguity in the language, we presume the Legislature meant what
it said, and the plain meaning of the statute governs.” (Hunt v. Superior Court (1999) 21
Cal. 4th 984, 1000 (Hunt).) “Furthermore, we consider portions of a statute in the context
of the entire statute and the statutory scheme of which it is a part, giving significance to
every word, phrase, sentence, and part of an act in pursuance of the legislative purpose.”
(Curle v. Superior Court (2001) 24 Cal. 4th 1057, 1063.) Our central task is
ascertainment of the legislative intent, including consideration of “the entire scheme of
law of which it is part so that the whole may be harmonized and retain effectiveness.”
(Clean Air Constituency v. California State Air Resources Bd. (1974) 11 Cal. 3d 801,
814.)
        Section 12974 authorizes the DFEH to seek only provisional relief, which includes
a preliminary injunction. In the usual context, a preliminary injunction is a provisional
remedy meant to prevent harm or preserve the status quo pending a trial on the merits.
(Continental Baking Co. v. Katz (1968) 68 Cal. 2d 512, 528.) Typically, it is not, in itself,
a cause of action (MaJor v. Miraverde Homeowners Assn. (1992) 7 Cal. App. 4th 618,
623); thus, ordinarily, a preliminary injunction may be sought only when the underlying
cause of action on which the provisional remedy rests is presented for decision through

                                              26.
the pleadings (Moreno Mut. Irr. Co. v. Beaumont Irr. Dist. (1949) 94 Cal. App. 2d 766,
778 [“A preliminary injunction is warranted only if there is on file a complaint which
states a sufficient cause of action for injunctive relief of the character embraced in the
preliminary injunction.”]; see generally Moore & Thomas, Cal. Civ. Practice (2020)
Procedure, § 16:119).
       Yet the provisional relief the DFEH is authorized to seek under section 12974
arises in a different procedural context from preliminary injunctive relief sought in other
statutory or common-law actions. Neither the statute’s use of the term “civil action” nor
its reference to Code of Civil Procedure section 527, which is a procedural statute for
seeking preliminary relief, can be reasonably construed to mean the case-initiating
document in a section 12974 action must be a complaint, and that this complaint must
necessarily plead all claims and forms of relief sought on the allegations of the
underlying administrative complaint.
       By its plain language, section 12974 is designed to allow the DFEH a temporary
tool to carry out its duties and fulfill the purposes of the FEHA—no permanent relief is
available under section 12974, and it may be initiated on the basis of a “preliminary
investigation.” It is also notable the provisional relief under section 12974 is not filed by
the DFEH “on behalf of the person claiming to be aggrieved[]” or “on behalf and as
representative of such a group or class[]” as the class/group and individual actions under
sections 12961 and 12965 indicate. The absence of this language reinforces that the
statute is meant as an aid to the DFEH’s obligations to carry out the FEHA’s provisions,
and not as a means to adjudicate the merits of the potential claims arising from the
administrative complaint.
       In historical context, this becomes even more clear. In 1980, when the statute was
enacted, the DFEH was not authorized to file civil actions on behalf of complainants in
superior court to adjudicate the merits of the administrative complaint. While
section 12974 allowed the DFEH to seek provisional relief in a “civil action,” that could

                                             27.
not have conferred jurisdiction on the trial court to adjudicate the merits of claims arising
from the underlying administrative complaint. Adjudication of the underlying
administrative complaint, as formulated by the DFEH in an accusation, was a power
reserved to the FEHC in the first instance.
       When the FEHA was amended in 2012, and the DFEH was authorized to bring
civil actions on behalf of complainants rather than prosecute them before the FEHC,
nothing in the substantive structure of section 12974 was amended. Eliminating the
FEHC’s adjudication role in 2012 did not magically confer broader jurisdiction on the
trial courts to adjudicate claims arising out of an administrative complaint under
section 12974. The Legislature authorized the DFEH to file civil actions for permanent
relief on claims arising from the underlying administrative complaints under
sections 12961 and 12965—it did not do so under section 12974, despite its use of the
words “civil action” which have been contained in the statute since its enactment. (Stats.
1980, ch. 992, § 4, p. 3159.)
       As the DFEH points out, the operation of section 12974 as an aid to the DFEH’s
obligation to carry out the purposes of the FEHA—and not as a civil action for merits-
based adjudication of claims arising from the underlying administrative complaint—is
not unique. Federal agencies are endowed with similar statutory tools to carry out the
purposes of the federal acts under which they operate. For example, federal law allows
the Equal Employment Opportunity Commission (EEOC) and the National Labor
Relations Board (NLRB) to seek temporary or preliminary relief in federal court while
administrative proceedings (agency investigation and/or adjudication) occur within the
agency. Under Title 42 of the United States Code, section 2000e-5, subdivision (f)(2),
the EEOC may bring an action solely for temporary or preliminary relief pending final
disposition of an underlying administrative charge whenever it concludes on the basis of
preliminary investigation that prompt judicial action is necessary to carry out the
purposes of Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.).

                                              28.
       Similarly, the National Labor Relations Act (29 U.S.C. § 151 et seq.) mandates the
NLRB to seek preliminary injunctive relief in federal court, pending final administrative
adjudication by the NLRB, whenever the agency has reasonable cause to believe that
certain unfair labor practices have occurred. (29 U.S.C. § 160, subd. (l).) When it was
initially enacted, section 12974 served a nearly identical purpose to these two federal
statutory provisions: to allow the DFEH to bring an action for temporary or preliminary
relief, if necessary to carry out the purposes of the FEHA, pending the final disposition of
the administrative complaint filed with the DFEH and adjudicated by the FEHC.
       Tastries argues that because adjudication of the administrative complaint no longer
occurs at the agency level before the FEHC, there is no reason why a trial court could not
reach the merits of the claims arising from the administrative complaint as the court has
jurisdiction to adjudicate those claims under section 12965. Beyond that section 12974 is
a civil action expressly limited to provisional relief, and the language of the statute does
not encompass such an adjudication by the trial court, there is a good reason why
section 12974 does not operate this way: a merits adjudication of the claims arising from
the underlying administrative complaint under section 12974 would create statutory
conflicts with other provisions of the FEHA and the DFEH’s obligations thereunder.
       As already noted, before the DFEH initiates a civil action “on behalf of the person
claiming to be aggrieved[,]” the DFEH is obligated to require all the parties to participate
in mandatory dispute resolution in the department’s internal dispute resolution division
free of charge, in an effort to resolve the dispute without litigation. (§ 12965, subd. (a).)
Section 12974 permits the DFEH to initiate a civil action “on the basis of a preliminary
investigation” of the underlying complaint, without any reference to dispute resolution.
       Interpreting section 12974 as authorizing a court to reach the merits of claims
arising from the underlying administrative complaint would conflict with the DFEH’s
obligation to require the parties to participate in dispute resolution before suit is initiated,
and would render that portion of section 12965 nugatory. (Dyna-Med, Inc. v. Fair

                                              29.
Employment & Housing Com., supra, 43 Cal.3d at pp. 1386–1387 [meaning of statute
must be construed in context, and provisions relating to the same subject matter must be
harmonized to the extent possible].)
       Such an interpretation would also conflict with the DFEH’s statutory obligation to
conduct its investigation and collect all the evidence it deems necessary to make a final
decision whether to file a civil action under section 12965 or to issue a right-to-sue notice
to the complainant. If the DFEH is necessarily placing the administrative complaint
before the trial court for potential adjudication by filing a section 12974 action for
provisional relief, the DFEH loses its ability to fully conduct its investigation, make an
administrative determination about whether to initiate suit or issue a right-to-sue notice,
and conduct mandatory dispute resolution before instituting a claim for permanent relief
under section 12965.
       Not only would this create conflicts within the statutory scheme, but it would
render section 12974 essentially useless to the DFEH. (See generally Williams v.
Superior Court (1993) 5 Cal. 4th 337, 354 [“A court should not lightly adopt an
interpretation of statutory language that renders the language useless in many of the cases
it was intended to govern.”].) If the DFEH has completed its investigation, made a
decision on the administrative complaint, and conducted mandatory dispute resolution, it
can always seek provisional relief in the context of a section 12965 action. However, if
the DFEH is not yet ready to file a section 12965 action, but provisional relief is deemed
by the DFEH to be immediately necessary, the DFEH will have no option—it will be
forced to place the administrative complaint before the trial court without completing its
investigation. The DFEH’s investigation allows the department to fully plead all facts
necessary to support its claims and make all relevant legal arguments about viability of
the claims. Cutting short that investigation, the DFEH is precluded from fully pleading
its case, which is an untenable result.



                                             30.
       We cannot construe section 12974 to operate in a manner that conflicts with the
DFEH’s statutory obligations, interferes with its investigatory and administrative duties,
and renders useless a statutorily granted provisional remedy meant to assist the
department in carrying out the purposes of the FEHA. (See Lungren v. Deukmejian
(1988) 45 Cal. 3d 727, 735 [“An interpretation that renders related provisions nugatory
must be avoided [citation] .…”].)
       Tastries devotes a good amount of its briefing to providing background on the
nature of a civil action under the Code of Civil Procedure, the one-judgment rule, and the
rule against claim splitting.8 Tastries argues the 2012 amendments to the FEHA required
that certain actions be brought in court by civil action, rather than by accusation by the
department. Thus, quoting from Tastries’s brief, the DFEH is now “required to file
lawsuits; and if it files a lawsuit, the trial court is fully within its rights to adjudicate it.”
       We understand Tastries’s argument to be that because section 12974 refers to a
“civil action,” when the DFEH initiated a lawsuit under that section, it placed the merits
of claims arising out of the underlying administrative complaint, which the parties all
agreed included an UCRA claim, before the trial court for decision. According to
Tastries, the UCRA claim was decided on its merits as a matter of law, and any further
litigation of the same claim under section 12965 violates both the one-judgment rule and
the rule against claim splitting.



8       The one-judgment rule has been articulated as “a general rule there can be only one final
judgment in a single action.” (Nicholson v. Henderson (1944) 25 Cal. 2d 375, 378.) “The
primary right theory is a theory of code pleading that has long been followed in California. It
provides that a ‘cause of action’ is comprised of a ‘primary right’ of the plaintiff, a
corresponding ‘primary duty’ of the defendant, and a wrongful act by the defendant constituting
a breach of that duty. [Citation.] The most salient characteristic of a primary right is that it is
indivisible: the violation of a single primary right gives rise to but a single cause of action.
[Citation.] A pleading that states the violation of one primary right in two causes of action
contravenes the rule against ‘splitting’ a cause of action.” (Crowley v. Katleman (1994) 8
Cal. 4th 666, 681.)


                                                31.
       We disagree. Section 12974 is not reasonably susceptible to an interpretation it is
the functional equivalent of a civil action under section 12965 action because
section 12974 refers to a “civil action,” nor did that reference expand the trial court’s
jurisdiction to decide the merits of the underlying administrative complaint.
       A civil action is designated so because of the form of relief sought, not based on
the label the case-initiating document is given. (Compare Code Civ. Proc., § 22 [“An
action is an ordinary proceeding in a court of justice by which one party prosecutes
another for the declaration, enforcement, or protection of a right, the redress or
prevention of a wrong, or the punishment of a public offense.”] with Code Civ. Proc.,
§ 23 [a “special proceeding” is “[e]very other remedy”].) Tastries points out the only
pleading recognized in a civil action is a “complaint.” (Code Civ. Proc., § 422.10.) But,
even so, the requirement of a “complaint” does not automatically mean section 12974
requires all claims arising from the underlying administrative complaint be placed before
the court for adjudication on the merits. A “complaint” requires a statement of facts
constituting the cause of action, and a demand for relief. (Code Civ. Proc., § 425.10,
subd. (a)(1)–(2).) The facts constituting a cause of action under section 12974 will relate
to allegedly unlawful practices under the FEHA in order to establish that provisional
relief is “necessary [for the DFEH] to carry out the purposes” of the FEHA, but that does
not mean the FEHA claims arising out of that conduct are before the court for merits-
based adjudication.
       For example, Code of Civil Procedure section 527.6, permitting temporary
restraining orders for harassment, is a statute located in part 2, title 7, chapter 3 of the
Code of Civil Procedure, which concerns civil actions. Although the request for such a
temporary restraining order is initiated by “petition” (Code Civ. Proc., § 527.6, subd. (d)),
the statute expressly refers to petition proceedings under this statute as “actions” (id.,
subd. (x)(1)). Similar to section 12974, the petitions for temporary restraining orders
under Code of Civil Procedure section 527.6 are to be issued in accordance with Code of

                                              32.
Civil Procedure section 527, subdivision (d), but no complaint is required nor does it
place all claims arising from the underlying conduct before the court for adjudication.
       A person may seek a temporary restraining order for harassment under Code of
Civil Procedure section 527.6, subdivision (b) by alleging “a course of conduct,” a
“credible threat of violence,” or “harassment” as defined by the statute. Those
allegations may constitute completed unlawful civil or criminal acts, such as trespassing
or assault; but, while those allegations may be necessary to establish the need for a
restraining order, the court does not have jurisdiction to adjudicate those potential civil or
criminal causes of action. The statute is designed to prevent threatened injury, it is not
intended to punish the restrained party for past acts. (See Scripts Health v. Marin (1999)
72 Cal. App. 4th 324, 332.)
       In sum, the plain language of section 12974 is not susceptible to an interpretation
that it authorizes a civil action for merits-based adjudication of claims arising from the
underlying administrative complaint the DFEH is in the process of investigating. But
even if there were an ambiguity in the statute in that regard, we cannot conclude the
Legislature intended such a meaning. If statutory language is susceptible to more than
one reasonable interpretation, courts must “select the construction that comports most
closely with the apparent intent of the Legislature, with a view to promoting rather than
defeating the general purpose of the statute” and “avoid an interpretation that would lead
to absurd consequences.” (Merced Irrigation Dist. v. Superior Court (2017) 7
Cal. App. 5th 916, 925.)
       All that was discussed above supports the Legislature’s intent that a civil action
under section 12974 authorizes the DFEH to obtain provisional relief during the
pendency of the administrative complaint, but not an intent to authorize a civil action for
merits-based adjudication of the potential claims arising from the underlying
administrative complaint. As a result, a judgment issued on a section 12974 civil action
for provisional relief merely signals the end of that action—it is not a final judgment on

                                             33.
the potential claims arising from the administrative complaint whose merits are evaluated
for the limited purposes of deciding entitlement to provisional relief.
              3.      No Inherent Authority to Reach the Merits Under Camp
       Tastries argues that no matter what the distinction between civil actions under
sections 12974 and 12965, the trial court had inherent authority to reach the merits of the
administrative complaint allegations set forth in the petition under the circumstances
presented here. Specifically, Tastries contends a trial court may reach the merits of an
underlying dispute in the context of a preliminary injunction hearing based on a
stipulation of the parties or on a showing where it appeared at the hearing the question
before the court was solely one of law, that could be resolved without extrinsic or
additional evidence, and that no purpose would be served by a trial in the future.
       Tastries notes the principle that adjudication of a preliminary injunction can reach
the underlying merits of a claim is also widely developed in case law discussing collateral
estoppel or issue preclusion. In that context, Tastries contends, courts frequently hold
that the preliminary injunction order was sufficiently final and on the merits as to have
preclusive effect.
       In considering whether preliminary relief should be ordered, courts traditionally
consider two interrelated factors: “The first is the likelihood that the plaintiff will prevail
on the merits at trial. The second is the interim harm that the plaintiff is likely to sustain
if the injunction were denied as compared to the harm that the defendant is likely to
suffer if the preliminary injunction were issued.” (IT Corp. v. County of Imperial, supra,
35 Cal.3d at pp. 69–70.)
       As a general rule, the granting or denying of a preliminary injunction does not
amount to an adjudication of the ultimate rights of the parties. (Continental Baking Co. v.
Katz, supra, 68 Cal.2d at p. 528.) In fact, a court is typically “without jurisdiction to
determine the merits upon the hearing of a motion for a temporary injunction and the
orders purporting to do so are void.” (Anderson v. Joseph (1956) 146 Cal. App. 2d 450,

                                              34.
454 (Anderson); see Hunt, supra, 21 Cal.4th at p. 999 [“In determining the propriety of
preliminary relief, neither the trial court nor an appellate court may undertake a final
adjudication of the lawsuit.”].)
       An order on a preliminary injunction is an interim order which “reflects nothing
more than the superior court’s evaluation of the controversy on the record before it at the
time of its ruling; it is not an adjudication of the ultimate merits of the dispute.” (People
ex rel. Gallo v. Acuna (1997) 14 Cal. 4th 1090, 1109.) Moreover, the interim order on a
preliminary injunction request normally has no res judicata effect: “‘[A] request for
temporary equitable relief pending the determination of a case on its merits is an entreaty
to the court to exercise its discretion and a ruling thereon is not a determination of the
merits of the case. [Citation.] Such a pretrial ruling may not be given issue-preclusive
effect with respect to the merits of the action.’” (Upland Police Officers Assn. v. City of
Upland (2003) 111 Cal. App. 4th 1294, 1300.)
       This framework is subject to a limited exception when there is a stipulation of the
parties, or some other satisfactory showing, which warrants submitting the case on the
merits at the preliminary injunction stage. (Camp, supra, 123 Cal.App.3d at pp. 357–
358; see Anderson, supra, 146 Cal.App.2d at p. 454; Paul v. Allied Dairymen, Inc. (1962)
209 Cal. App. 2d 112, 122.) In Camp, the court determined a preliminary injunction
motion warranted a merits-based decision because the issue presented was one of law, it
was resolved without extrinsic or additional evidence, and there was no purpose served
by a trial on the action. (Camp, supra, at p. 358.)
       Here, in weighing the DFEH’s likelihood of success on the merits of an UCRA
claim as alleged in the petition, the trial court concluded Miller’s baking of a wedding
cake constituted expressive conduct which fell within the ambit of protected speech under
the First Amendment. The court reasoned, in part, as follows:

               “No artist, having placed their work for public sale, may refuse to
       sell for an unlawful discriminatory purpose. No baker may place their


                                             35.
       wares in a public display case, open their shop, and then refuse to sell
       because of race, religion, gender, or gender identification.

              “The difference here is that the cake in question is not yet baked.
       The State is not petitioning the court to order [Tastries] to sell a cake. The
       State asks this court to compel Miller to use her talents to design and create
       a cake she has not yet conceived with the knowledge that her work will be
       displayed in celebration of a marital union her religion forbids. For this
       court to force such compliance would do violence to the essentials of Free
       Speech guaranteed under the First Amendment.”)
The court went on to explain, in part, as follows:

               “A wedding cake is not just a cake in a Free Speech analysis. It is an
       artistic expression by the person making it that is to be used traditionally as
       a centerpiece in the celebration of a marriage. There could not be a greater
       form of expressive conduct. Here, Rodriguez-Del Rio[] plan to engage in
       speech. They plan a celebration to declare the validity of their marital
       union and their enduring love for one another. The State asks this court to
       compel Miller against her will and religion to allow her artistic expression
       in celebration of marriage to be co-opted to promote the message desired by
       same-sex marital partners, and with which Miller disagrees.”
       The court concluded that the DFEH could not succeed on an UCRA claim “on the
facts presented as a matter of law.” But, in the court’s subsequent order on the motion to
enforce the judgment, it is clear the court viewed this as a final, merits-decision about the
viability of any UCRA claim stemming from the underlying administrative complaint. In
that order, the court explained that it had decided the “merits of the constitutional
defense[]” at the preliminary injunction stage based on the facts presented, but it “was a
plenary judgment, not a preliminary one[,]” and the judgment was “final” because it had
not been appealed.
       The DFEH argues the free speech issue presented in the section 12974 action was
not a pure question of law, and asserts the court couched its ruling in terms of the “‘facts
presented[]’” and relied on Tastries’s untested factual assertions whether or not Tastries’s
cakes were pre-made or custom-designed by Miller. The DFEH maintains it is a mixed
question of law and fact whether the cakes Tastries refuses to sell to same-sex couples



                                             36.
can be considered “‘custom cakes’” such that they constitute artistic expression. Since
the preliminary injunction was decided, the DFEH resumed its investigation and has
developed additional facts that it contends establish the cake requested was not “custom”
and, therefore, did not constitute expressive conduct protected by the First Amendment.
       Tastries argues it is purely a question of law whether the Unruh Civil Rights Act
may override Miller’s First Amendment free speech rights in this context. Tastries states
the court found factually that Tastries creates specially designed custom cakes, including
wedding cakes; Miller does not deny that she refused to design and create a custom
wedding cake for the Rodriguez-Del Rio couple. Legally, the court found that a wedding
cake is not just a cake, but an artistic expression by the person making it, and that it
traditionally serves as a centerpiece in the celebration of a marriage. The court concluded
that the DFEH could not compel Miller to allow her artistic expression in celebration of
marriage to be co-opted to promote the message desired by same-sex marital partners,
with which Miller disagrees. Tastries argues any factual dispute about the degree of
customization of the wedding cake is immaterial to the free speech expressive conduct
analysis, so nothing new discovered by the DFEH in its continued investigation since the
preliminary injunction stage makes any difference. The preliminary injunction order was
a final, merits-based decision that the DFEH’s UCRA claim was not viable in the face of
Miller’s constitutional free speech affirmative defense.
       For all the reasons discussed above about the nature of section 12974, the court
could not decide the merits of the potential claim stemming from the underlying
administrative complaint—it simply was not before the court for a merits-based
adjudication, and the court had no jurisdiction to decide the matter. But, even if the
court’s preliminary injunction order had not been rendered in the context of
section 12974, it would still not qualify as a merits-based adjudication of the viability of
the DFEH’s UCRA claim under the exception articulated in Camp.



                                             37.
       It matters little that the trial court believed its determination of the viability of the
DFEH’s UCRA claim was “plenary” or a final decision as indicated by the trial court in
its order on the motion to enforce the judgment. In Bomberger v. McKelvey, the court
stated that “unless it appears that the court intended a final adjudication of the issues
involved,” a preliminary injunction order does not function as a decision on the ultimate
rights of the parties. (Bomberger, supra, 35 Cal.2d at p. 612.) But, as explained in State
Bd. of Barber Examiners v. Star, “[i]nsofar as th[is] statement from Bomberger implies
the intent of the court may be controlling, it is dictum and we find no case using that as a
criteria for giving ultimate effect to a preliminary injunction.” (State Bd. of Barber
Examiners v. Star (1970) 8 Cal. App. 3d 736, 739 (Star).) The court reasoned that “[t]o
allow the court, on its own, to determine whether its ruling at the preliminary hearing
should finally determine the rights of the parties would be to deny both parties their right
to a hearing, to present evidence and to cross-examine witnesses.” (Ibid.) The trial
court’s intention to treat a matter as finally decided at the preliminary injunction stage
does not necessarily make it so, especially when that intention is made clear to the parties
only after the adjudication of the preliminary injunction and the entry of judgment, as
was the case here.
       Nor does the presence of a constitutional question automatically render a matter
ripe for a merits-based determination of the parties’ rights. (Star, supra, 8 Cal.App.3d at
pp. 739–740 [mere presence of a constitutional issue did not mean preliminary order
could be given ultimate effect].) While issues of law may sometimes be ripe for merits-
based, final adjudication at the preliminary injunction stage, as was the situation in Camp,
the case before us bears little resemblance to the procedural posture of Camp or the type
of legal issue presented to that court.
       From the nature of the statute under which provisional relief was sought and from
the DFEH’s express statements, it was clear the DFEH’s investigation of the underlying
administrative complaint was ongoing and incomplete. Thus, the petition seeking

                                              38.
provisional relief did not necessarily contain all the factual allegations the DFEH would
make when it determined to file a section 12965 civil action on behalf of the
complainants after completing its investigation. Nothing in the procedural posture of
Camp was similar. Camp involved the more typical scenario where injunctive relief is
sought as a remedy provided for under part two of the Code of Civil Procedure along
with ripe and fully pleaded claims for permanent relief. (Camp, supra, 123 Cal.App.3d at
pp. 355–356.) As we explained above, a civil action under section 12974 does not place
any claim for permanent relief before the trial court for a merits adjudication.
       Moreover, the sole issue of law disputed in Camp is nothing like the legal issue
presented here. In Camp, the parties’ dispute revolved around whether a county’s general
plan validly complied with the requirements of section 65302 in effect in 1978. 9
Resolution “required the trial court to receive the plan into evidence, to examine and
interpret it in light of the requirements of the statute, and to decide a question of law
without resort to extrinsic evidence.” (Camp, supra, 123 Cal.App.3d at p. 357.) Under
these particular circumstances, it was allowable for the hearing on the preliminary
injunction to serve as the trial of the claims pending before the court.




9       The case arose from three separate superior court cases filed in 1978 contending the
county’s general plan was invalid because some of its elements did not meet the requirements of
the Government Code. (Camp, supra, 123 Cal.App.3d at p. 340.) The first case seeking
preliminary and permanent injunctive relief was heard and decided by a judge who rejected the
contention, determined the plan complied with the Government Code, and entered a judgment
that deemed the plan valid and denied relief. (Id. at pp. 341–343.)
        The other two cases were heard and decided by a different judge, “who reached
diametrically opposite conclusions and entered judgments to the effect that the plan was invalid.”
(Camp, supra, 123 Cal.App.3d at p. 341.) The validity of the general plan was presented in the
second and third cases at a preliminary injunction hearing; preliminary injunctive relief was
granted; and permanent injunctive relief was subsequently ordered without a trial on the basis of
the preliminary injunction hearing. On appeal, the county argued the permanent relief sought in
the second and third cases was granted in the context of a preliminary injunction hearing, which
the county maintained exceeded the court’s jurisdiction. (Id. at pp. 343–347.)


                                               39.
        Here, the legal issue decided was whether baking a wedding cake constitutes
expressive conduct entitled to free speech protection under the First Amendment, and
whether the baker could rightfully be compelled under the UCRA to communicate a
message that violated the baker’s sincerely held religious beliefs. The trial court’s
determination that baking a wedding cake constituted expressive conduct was made with
reference to the extrinsic facts known to the parties at the time of the preliminary
injunction, and it rested, at least in part, on an accepted factual premise that Miller was
asked in this instance to use her talents to design and create a custom wedding cake that
she had not yet conceived. But the DFEH had not yet completed its investigation about
the degree to which Miller actually designed or created a custom cake, among other
issues. Tastries argues no facts about how Miller designed or created the wedding cake is
relevant; the key factual issues were undisputed and the matter presented was one of law
only.
        Whether or not any additional facts discovered by the DFEH during its
administrative investigation are relevant to deciding this complex constitutional question,
it cannot be decided before the DFEH has completed its investigation, fully and formally
pleaded its claims for permanent relief on behalf of the complainants, and thus has an
opportunity to present every legal argument it wishes to advance about the viability of its
claim supported by whatever factual allegations it deems relevant. This need is
particularly acute here because, even post-Masterpiece, supra, ___ U.S. at p. ___ [138
S. Ct. 1719] (which had not been decided prior to the preliminary injunction order in this
case), the First Amendment jurisprudence in this area remains unsettled, and it is not a
foregone legal proposition that factual disputes about the customization of the wedding
cake are immaterial—i.e., that any type of wedding cake, baked under any scenario, is
expressive conduct for purposes of the First Amendment.
        The First Amendment, which applies to the states through the Fourteenth
Amendment, provides that “Congress shall make no law … abridging the freedom of

                                             40.
speech .…” (U.S. Const., 1st Amend.) The freedom of speech includes the “right to
refrain from speaking” and prohibits the government from telling people what they must
say. (Wooley v. Maynard (1977) 430 U.S. 705, 714.) This compelled speech doctrine
was developed in Board of Education v. Barnette (1943) 319 U.S. 624 (Barnette), and it
has been applied to prohibit the government from requiring that an individual “speak the
government’s message,” and to preclude the government from requiring an individual “to
host or accommodate another speaker’s message” (Rumsfeld v. Forum for Academic &
Institutional Rights, Inc. (2006) 547 U.S. 47, 62, 63).
       Though “[t]he First Amendment literally forbids the abridgement only of
‘speech,’” the United States Supreme Court has “long recognized that its protection does
not end at the spoken or written word.” (Texas v. Johnson (1989) 491 U.S. 397, 404
(Johnson).) “In deciding whether particular conduct possesses sufficient communicative
elements to bring the First Amendment into play, [the United States Supreme Court]
ha[s] asked whether ‘[a]n intent to convey a particularized message was present, and
[whether] the likelihood was great that the message would be understood by those who
viewed it.’” (Ibid.)
       As explained in Johnson, the expressive nature of the following have all been
recognized: students’ wearing of black armbands to protest American military
involvement in Vietnam (Tinker v. Des Moines Independent Community School. Dist.
(1969) 393 U.S. 503, 504–505); sit-in by Blacks in a “‘whites only’” area to protest
segregation (Brown v. Louisiana (1966) 383 U.S. 131, 133, 141–142); wearing of
American military uniforms in a dramatic presentation criticizing American involvement
in Vietnam (Schacht v. United States (1970) 398 U.S. 58, 60); and picketing about a wide
variety of causes (see, e.g., United States v. Grace (1983) 461 U.S. 171, 176). (Johnson,
supra, 491 U.S. at p. 404.)
       The United States Supreme Court has also recognized “the communicative nature
of conduct related to flags.” (Johnson, supra, 491 U.S. at p. 405, citing Spence v.

                                            41.
Washington (1974) 418 U.S. 405, 409–410; see Barnette, supra, 319 U.S. at p. 632;
Stromberg v. California (1931) 283 U.S. 359, 368–369; Smith v. Goguen (1974) 415 U.S.
566, 588.) Johnson explained, however, that the court has “not automatically concluded
… that any action taken with respect to our flag is expressive. Instead, in characterizing
such action for First Amendment purposes, we have considered the context in which it
occurred.” (Johnson, supra, at p. 405.)10
       Our nation’s high court has not held whether or under what circumstances baking
a wedding cake is expressive conduct under the First Amendment. The issue whether a
baker’s refusal to design and create a wedding cake for a same-sex couple comes within
the protections of the First Amendment was presented to the high court in Masterpiece,
supra, ___ U.S. ___ [138 S. Ct. 1719], but the court did not decide the baker’s free-speech
claim—the case was decided under the First Amendment’s free exercise clause. Yet, in
noting the baker’s free speech claim, the court nevertheless signaled that the factual
context could be dispositive of the analysis, recognizing that “[o]ne of the difficulties in
this case is that the parties disagree as to the extent of the baker’s refusal to provide
service. If a baker refused to design a special cake with words or images celebrating the
marriage—for instance, a cake showing words with religious meaning—that might be
different from a refusal to sell any cake at all. In defining whether a baker’s creation can



10      When the government regulates expressive conduct, it must have sufficient justification
for doing so and any such regulation or law is subject to varying degrees of scrutiny. Under the
more lenient standard, “when ‘speech’ and ‘nonspeech’ elements are combined in the same
course of conduct, a sufficiently important governmental interest in regulating the nonspeech
element can justify incidental limitations on First Amendment freedoms.” (United States v.
O’Brien (1968) 391 U.S. 367, 376.) This test applies if the government would have punished the
conduct regardless of the content of its expressive component. (Clark v. Community for Creative
Non-Violence (1984) 468 U.S. 288, 293.) However, where the message is restricted (or
compelled) because of its content, “the most exacting scrutiny[]” applies: that the “‘regulation is
necessary to serve a compelling state interest and that it is narrowly drawn to achieve that end.’”
(Boos. v. Barry (1988) 485 U.S. 312, 321, quoting Perry Ed. Assn. v. Perry Local Educators’
Assn. (1983) 460 U.S. 37, 45.)


                                               42.
be protected, these details might make a difference.” (Masterpiece, supra, at p. ___ [138
S. Ct. 1719, 1723].)
       In his concurring opinion in Masterpiece, which Justice Gorsuch joined, Justice
Thomas considered the free speech issue. Justice Thomas concluded a baker’s creation
and design of custom wedding cakes was expressive conduct, but did so in reference to
the facts. While the parties disputed whether the baker had refused to create a custom
wedding cake or whether he had refused to sell the same-sex couple any wedding cake
(including a premade one), Justice Thomas concluded the Colorado Court of Appeals had
resolved this factual dispute in the baker’s favor by describing the baker’s conduct as a
refusal to “‘design and create a cake to celebrate [a] same-sex wedding.’” (Masterpiece,
supra, ___ U.S. at p. ___ [138 S. Ct. 1719, 1740] (conc. opn. of Thomas, J.).) Justice
Thomas explained how Phillip’s use of his artistic talents was expressive and intended to
send a message:

               “The conduct that the Colorado Court of Appeals ascribed to Phillips
       [the baker]—creating and designing custom wedding cakes—is expressive.
       Phillips considers himself an artist. The logo for Masterpiece Cakeshop is
       an artist’s paint palette with a paintbrush and baker’s whisk. Behind the
       counter Phillips has a picture that depicts him as an artist painting on a
       canvas. Phillips takes exceptional care with each cake that he creates—
       sketching the design out on paper, choosing the color scheme, creating the
       frosting and decorations, baking and sculpting the cake, decorating it, and
       delivering it to the wedding…. [¶] Phillips is an active participant in the
       wedding celebration. He sits down with each couple for a consultation
       before he creates their custom wedding cake. He discusses their
       preferences, their personalities, and the details of their wedding to ensure
       that each cake reflects the couple who ordered it. In addition to creating
       and delivering the cake—a focal point of the wedding celebration—Phillips
       sometimes stays and interacts with the guests at the wedding. And the
       guests often recognize his creations and seek his bakery out afterward.
       Phillips also sees the inherent symbolism in wedding cakes. To him, a
       wedding cake inherently communicates that ‘a wedding has occurred, a
       marriage has begun, and the couple should be celebrated.’” (Masterpiece,
       supra, ___ U.S. at p. ___ [138 S. Ct. 1719, 1742–1743] (conc. opn. of
       Thomas, J.).)


                                            43.
         Justice Thomas then discussed how wedding cakes communicate this message to
others and concluded that the baker’s “creation of custom wedding cakes is expressive.”
(Masterpiece, supra, ___ U.S. at p. ___ [138 S. Ct. 1719, 1743, conc. opn. of Thomas,
J.)].)11 Even assuming a majority of the court would agree with Justice Thomas, perhaps
this analysis would be affected if the cake requested was not specially designed for the
event, but a stock cake selected from a lineup of preexisting designs, bearing no particular
indicia of a wedding, suitable for any number of occasions, and made repeatedly for any
customer who orders it. Costco sells cakes like that, and so does nearly every large
grocery store across California. Does it matter if the situation here more closely
resembles the order of a grocery store cake or is more akin to the cakes originally
designed and created by Phillips, the baker in Masterpiece?
         Maybe Tastries is right, and it makes no difference at all. But that is not the point.
The issue is that the DFEH must be permitted an opportunity to complete its investigation
and fully and formally plead its claims to support whatever legal arguments it wishes to
make before any merits-based decision is reached, especially on an issue where the
contours of the legal analysis, and what facts are material to it, are uncertain and
unsettled. Anything short of that and the DFEH is deprived of its opportunity to be
heard.
         When the trial court decided the free-speech issue at the preliminary injunction
stage, the court necessarily relied on the factual context as it was known to and presented
by the parties at that point, which was before the DFEH finished its investigation and
filed a civil action seeking permanent relief. In ruling on Tastries’s anti-SLAPP motion




11      The concurrence did not address whether Colorado’s public accommodation law
requiring the baker to sell custom wedding cakes to same-sex couples survives strict scrutiny—
the standard Justice Thomas believed applicable in that case—but noted what Justice Thomas
viewed as weaknesses in the asserted justifications for Colorado’s law.


                                               44.
in the subsequent section 12965 action, the court recognized its preliminary injunction
order was premised on the facts that existed at that time:

       “As discussed above, the court’s ruling on the merits of [Tastries’s] Free
       Speech defense was based on a preliminary record. The court agreed that
       the Government Code contemplated further investigation by the [DFEH]
       and the potential for further court proceedings upon ‘final disposition’ of its
       internal review, whether through a motion for modification of judgment or
       the new complaint.”
       The trial court further noted that,

               “The [DFEH] now argues that the facts developed from its
       continuing investigation show (1) the Rodriguez-Del Rio[] [couple] sought
       to purchase a cake that, while labeled as ‘custom,’ was equivalent to a
       premade, or store-bought display cake, (2) [Tastries] nevertheless refused to
       sell to them, and (3) [Tastries] had a policy of refusing to supply wedding
       cakes for same-sex couples regardless of whether or not those cakes were
       custom, such that Rodriguez-Del Rio[] would not have been able to
       purchase any wedding cake from [Tastries]. In other words, the [DFEH]
       argues that [Tastries’s] actions amounted to a complete denial of goods or
       services.”
       The court concluded the DFEH had “supplied sufficient admissible evidence in
this respect to substantiate a prima facie case if accepted as true (leaving aside conflicting
evidence proffered by [Tastries] and making no determination on the merits).”
       We highlight this portion of the trial court’s order denying Tastries’s anti-SLAPP
motion to strike the section 12965 complaint to show how the DFEH’s further
investigation has enabled it to fully plead its case and make arguments it was unable to
make or support at the preliminary injunction stage. Whether those arguments are
meritorious, we take no position.
       Because the free speech analysis may depend upon the resolution of disputed
factual issues, this case simply does not fit the exception articulated by Camp. Not only
was the free speech issue not necessarily a pure question of law referencing no extrinsic
facts, but the matter was not yet fully investigated or pleaded. The trial court’s



                                             45.
preliminary injunction decision was not a final, merits-based adjudication of the viability
of the DFEH’s potential future UCRA claim to be pleaded under section 12965.
       We decline Tastries’s invitation to decide the merits of the DFEH’s subsequent
section 12965 action currently pending, which Tastries claims is merely an improper re-
litigation of the UCRA claim already decided in the section 12974 action. Under Code of
Civil Procedure section 909, Tastries urges us to deny the writ petition and end the
subsequent case conclusively by admitting additional evidence of the pleadings and all
documents related to the anti-SLAPP motion filed in the subsequent section 12965
action. Tastries argues this evidence conclusively establishes that the DFEH’s continued
investigation revealed no new evidence, which should change the legal result in the
subsequent action, and the subsequent action is legally precluded.
       This we cannot do. Tastries’s argument is premised on the notion the
section 12974 action resulted in a merits-based determination on the DFEH’s claim
which was not appealed, and to which the DFEH assented to the entry of judgment; thus,
that decision is final. We have explained at length above why that is not so. We deny
Tastries’s motion to admit additional evidence—we are not deciding the merits of any
claims asserted in the DFEH’s section 12965 action, which has yet to be decided by the
trial court in the first instance.
       C.      Violation of Separation of Powers Doctrine
       The DFEH argues that by prohibiting the DFEH from executing its statutory
mandate, the trial court’s order on the motion to enforce the judgment violated the
separation of powers doctrine. Specifically, in its order on the motion to enforce the
judgment, the trial court concluded that, while it was required to permit the DFEH to
continue its investigation pursuant to statute, “that investigation is undoubtedly
proscribed by some degree by the court’s judgment. The court having rendered its
judgment, the investigation must be tailored to the ascertainment and discovery of facts



                                             46.
reasonably and rationally calculated to serve as the basis for an argument for
modification of the judgment.”
       The court also ruled that to the extent the DFEH’s investigation caused it to
conclude that further enforcement was necessary, which cannot be informally resolved by
the alternative dispute resolution required under section 12965, “any such further
proceeding should be brought before this court in the nature of action or petition for
modification of the court’s original judgment.”
       The separation of powers principle is embodied in the California Constitution,
which provides as follows in article III, section 3: “The powers of state government are
legislative, executive, and judicial. Persons charged with the exercise of one power may
not exercise either of the others except as permitted by this Constitution.” “‘The
separation of powers doctrine limits the authority of one of the three branches of
government to arrogate to itself the core functions of another branch.’” (In re
Rosenkrantz (2002) 29 Cal. 4th 616, 662.) Although the doctrine is not intended to
prohibit one branch from taking action that might affect those of another branch, the
doctrine is violated when the actions of one branch “defeat or materially impair the
inherent functions of another branch.” (Ibid.) For example, intrusions by the judiciary
into the executive branch’s realm of parole matters may violate the separation of powers
doctrine. (See Hornung v. Superior Court (2000) 81 Cal. App. 4th 1095, 1099 [court order
allowing inmate to question commissioners regarding their parole-related decision
process violated separation of powers].)
       The trial court’s order on the motion to enforce the judgment violates the
separation of powers doctrine because it precludes the DFEH from completing its
statutory mandate to investigate an administrative complaint under section 12963, and
from filing a section 12965 civil action for permanent relief if it determines a suit is
warranted after mandatory dispute resolution has been undertaken. The trial court’s
conclusion that section 12974 serves as the functional equivalent of a section 12965 civil

                                             47.
action was incorrect, and the court could not properly restrict the DFEH from filing a new
civil action under section 12965 or completing its investigation of the administrative
complaint. (California Correctional Peace Officers Assn. v. State of California (2000)
82 Cal. App. 4th 294, 311 [separation of powers doctrine precludes judiciary from
assuming superintendence over the law enforcement activities of the executive branch
except in extraordinary circumstances].)
       D.     Procedural Concerns
       We note, finally, the trial court’s concerns about judicial economy and forum
shopping that may arise if section 12974 is not considered the functional equivalent of a
civil action under section 12965. These issues are important to us, too, but we think
ameliorating factors overcome any efficiency or abuse concerns in this context.
       The trial court observed in is order on the motion to enforce the judgment that it
was not proper for the parties to submit the matter to the court’s jurisdiction without
objection, “‘take the court’s temperature,’ and then act as if the court’s judgment has not
been made.” The trial court found this tantamount to forum shopping. In its order on
Tastries’s anti-SLAPP motion in the DFEH’s subsequent section 12965 action, the court
noted that concluding section 12974 was the functional equivalent of a civil action under
section 12965 “was necessary to avoid the absurd potential for nullification of the court’s
prior ruling as to the applicable legal standard were a new complaint assigned to a
different judge.”
       Our interpretation of section 12974 does not foreclose the possibility that an issue
decided in that context could be given issue-preclusive effect in a subsequent
section 12965 civil action arising from the same administrative complaint. A different
trial judge handling the matter in subsequent litigation is well positioned to determine the
preclusive effect of the first judge’s ruling.
       We believe trial judges skillfully navigate this situation frequently, in many
contexts. For example, where a demurrer to a claim is sustained without leave to amend,

                                                 48.
that decision is not subject to reconsideration in summary judgment proceedings merely
because a different judge is hearing the matter.12 And, in that vein, the second judge at
summary judgment may apply the law to the remaining claims in a manner that would
have resulted in their dismissal at the demurrer stage had the first judge interpreted the
law in that manner. (Community Memorial Hospital v. County of Ventura (1996) 50
Cal. App. 4th 199, 205 [“To hold that a trial court is prevented in a motion for summary
judgment or adjudication from revisiting issues of law raised on demurrer is to condemn
the parties to trial even where the trial court’s decision on demurrer was patently
wrong.”].)
       We also find the risk of forum shopping and the potential for waste of judicial
resources to be minimal because the venue provision for sections 12974 and 12965 is the
same, and the California Rules of Court, as well as most courts’ local rules, permit related
cases filed in one superior court to be assigned to a single judge or department. (Cal.
Rules of Court, rule 3.300.) This case bears that out—the subsequent section 12965
action was assigned to the same trial judge as the section 12974 action.
       E.     Conclusion
       The trial court’s interpretation of a section 12974 civil action as the equivalent of a
section 12965 action was incorrect, and its order on the preliminary injunction requested
under section 12974 was not a merits-based determination of the merits of the DFEH’s
UCRA claim to be presented in a civil action under section 12965. Moreover, regardless
of the procedural context of the preliminary injunction request, the trial court’s decision
on it could not constitute a merits-based adjudication of the UCRA claim: the court’s
order related to an issue of law that was decided with reference to extrinsic factual
evidence that had not been fully investigated at the administrative level or fully pleaded


12      There is a method to seek reconsideration of such orders, but mere assignment to a
different judge is not a basis for reconsideration. (Code Civ. Proc., § 1008.)


                                              49.
in a claim for permanent relief. Finally, the court’s incorrect construction of its
preliminary injunction order as a final, merits-based determination of the DFEH’s UCRA
claim in its order on the motion to enforce the judgment led the court to circumscribe the
DFEH’s statutory duties in a manner that violated the separation of powers doctrine. For
these reasons, the trial court’s September 13, 2018, order must be vacated.
                                      DISPOSITION
       The petition for writ of mandate is granted. Let a writ issue directing the superior
court to vacate its order dated September 13, 2018, and enter a new and different order
denying in full Tastries’s motion to enforce the judgment. The DFEH shall recover its
costs. (Cal. Rules of Court, rule 8.493(a)(1)(A).)




                                                                               MEEHAN, J.
WE CONCUR:



DETJEN, Acting P.J.



SMITH, J.




                                             50.